Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-19 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically claim(s) 1, 9, 11 recite “…a set of SaaS (Software as a Service) provider for a virtual network…” which is indefinite as it is unclear what a set of provider means, as “provider” is a singular term while “set of” implies a plural group. Further, the claim(s) recite “…the SaaS provider machines” which is indefinite as said provider machines have not been defined in the claim i.e. no antecedent basis.  Further, the claim(s) recite “…identify paths for machines of the entity to the SaaS provider machines from different ingress nodes…” which is indefinite as the wording is unclear as to the scope of the “for machines of the entity” i.e. whether the paths are supposed to connect “machines of the entity” to “SaaS provider machines”, or connect “different ingress nodes” to “SaaS provider machines”, or both.  Dependent claim(s) are similarly rejected based on their dependency.
Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Raleigh et al. (US 2014/0040975) discloses a virtualized policy and charging system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467